&




                         Third Court of Appeals
                              PO Box 12547
                          Austin, Texas 78711

                    "In re Eric Flores , pro se relator"
                            501 East 8th Street
                           Austin Texas 78701


                   "In re The State of Texas , relator"

                                    Vs.


                 Richard James "Rick" Perry , defendant

                  Trial Court Case No. D1DC14100139
                    Third Court of Appeals Case No. O3- \S- OOOO 3 - CK

      PETITION FOR AMICUS CARIAE BRIEF IN THE PUBLIC
             INTEREST OF HEALTH AND SAFETY


    (l)Table of Contents
    (2)Parties of Interest
    (3)Opinions Below
    (4)Question Presented
    (5)Constitutional Statutes
    (6)Jurisdictional Statement
    (7)Statement of the Case
    (8)Statement of Facts
    (9)Summary of Argument
    (10)Argument                                           /RECEIVED \
    (ll)Conclussion and Prayer
                                                                 N 11 2015
                                                           THIRD COURT OF APPEALS.
                               Pleaded By :                V JEFFREY D. KYI E /
                    "In re Eric Flores , pro se relator"
                            501 East 8th Street
                           Austin Texas 78701
(2)Parties of Interest

(i)Eric Flores is a party of interest whoms place of business is
designated at 501 East 8th Street Austin Texas 78701.

(ii)Richard James "Rick" Perry is a party of interest whoms place
of business is designated at Office of the Attorney General
PO Box 12548 , Austin, TX 78711-2548

(iii)The State of Texas is a party of interest whoms place of
business is designated at James E. Rudder Building
1019 Brazos , Austin, Texas 78701


(3) Opinion Belows

(i) Pursuant to Texas Rules of Evidence no.402 evidence relevant

to the subject matter of the case is generally admissible.

The pro se relator has filed a motion to joinder of certain offenses

that were committed by the defendant in the commission of the

pending criminal offenses in the lower district court.

Texas Rule of Evidence no.402 gives the pro se relator

jurisdictional basis to file the motion for joinder of certain offenses

that were committed by the defendant in the commission of the

pending criminal offenses in the lower district court.
(4) Questions Presented

(i) Whether the Texas Rule sof Evidence no. 402 allows , enables ,
o rprocurrs for the pro se relator to file a motion to joinder of
certain offenses that the defendant committed in the commission
of the pending criminal offenses in the lower district court.

(ii) Whether the defendant is a threat to the public interest of
health and safety.

(iii) Whether the pro se relator , his relatives , the prosecuteing
attorney , and district judge will suffer irreparable injury such as
death if the appellate court does not grant the rehef that is being
seeked herein.


(iv) Whether the irreparable injury such as death that the pro se
relator , his relatives , the prosecuteing attorney , the district
judges , and other members of the public will suffer far outweighs
the legal injury if any that the defendant will suffer if the
appellate court grants the relief settforth herein.

(v) Whether the relief that is being seeked herein is in the public
interest of health and safety.

(5) Jurisdictional Statement

Pursuant to Texas Rules of Appellate Procedure no. 11 an

appellate court may receive but not file an aminus cariae brief.

But the court for good cause may refuse to consider the brief and

order that it be returned.
The pro se relators establishes good cause to file this foregoing

"Aminus Cariae" brief because it is of imperative importance to

the public interest of health and safety since the Aminus Cariae

brief is seeking relief from imminent danger such as death on

behalf of the public.

This means that a large number of the population will die if the

appellate court does not give consideration to the merit of this

brief.


The defendant has previously shown to be violent and hostile

when other officials are providing witness testimony to seek

criminal prosecution against the defendant, by randomly causeing

the death of members of the public until the defendants anger

subsides.


This means that it is necessary for the appellate court to consider

the merits of this brief.


The pro se relator hereby gives judicial notice that this case arises

from the commission of a crime that was committed by the

defendant against the pro se relator whom then seeked for the

Travis County District Attorneys Office Public Integerty Unit to
investigate and prosecute the defendant for committing a crime

against the pro se relator and his immediate relatives.

The defendant then malinger and construed circumstance to

where the defendant could use his public office to remove the

functions of the Travis County District Attorney Public Integerty

Unit to prevent the pro se relator from launching an investigation

that could have resulted in criminal lawful sanctions against the

defendant.


After the Travis County District Attorney Public Integerty Unit

indicted Richard James "Rick" Perry for coercion of public official

to obstruct justice and abuse of power , the defendant then

threatened to cause the death of the pro se relator , his relatives ,

the prosecuteing attorney , and the district judge.

The defendant has previously carried out a death threat by

causeing the death of more than three of the pro se relators

relatives constituteing mas smurder in the first degree.

For this reason the defendant has the substantial likelihood of


carrying out his recent death threat to cause the death of the pro

se relator , his relatives , prosecuteing attorney , and the district
judge assigned to the case if the appellate court does not intervene

to enforce the performance of a duty as clearly defined by law.

The irreparable injury such as death that the pro se relator , his

relatives , the prosecuteing attorney , and the district judge will

suffer far outweighgs the legal injury if any that the defendant

will endure of the appellate court does grant the relief that is

being seeked.

Although the pro se relator Eric Flores has entitled his petition

Amicus Cariae Brief however pro se relator Eric Flores petition

sounds in mandamus relief.


For this reason the pro se relator Eric Flores cites the legal basis

that invokes the appellate courts jurisdiction to enforce the

performance of a duty as clearly defined by law as settforth below

, in particular;

The Texas Constitution grants the Third Court of Appeals such

original jurisdiction as may be provided by law to enforce the

performance of a duty as clearly defined by law in the lower court

of appeals and the district courts. [Tex.Const.Art.5 ,&6].The Third

Court of Appeals has the power to issue a writ of mandamus to
enforce its jurisdiction over the lower court of appeals and the

lower district court to ensure the effective and expeditious

administration of the business of the lower court of appeals and

the district court[Tex.Gov. Code & 22.221 (a). In addition , the

Third Court of Appeals has general mandamus authority against

district and county court judges that have been elected within the

jurisdictional bounderies of the State of Texas. Against these

judges , the Third Court of Appeals has the authority to issue all

writs of mandamus that are agreeable to the principles of law that

regulate the lower court of appeals and the lower district

court[Tex.Gov.Code. &22.221(b)].This provision has been

interpreted to expand the mandamus power of the Third Court of

Appeals so that it is virtuely identical to that of the lower court of

appeals[see Dickens v. Ct. of App., 2nd Sup.Jud.Dist., 727 S.W.2d
542 , 548 (Tex.Crim.App. 1987].

Pursuant to all subsections of Texas Rules of Appellate Procedures

no.52 (for original proceedings) the relator submits this foregoing

"Petition Sounding in Mandamus Relief' to invoke the jurisdiction

the Third Court of Appeals because it is necessary to " correct a
clear abuse of discretion or the violation of a duty imposed by law

when the lower court of appeals and the district court has given

the relator no other adequate remedy at law"[CSR Ltd. V. Link,

925 S.W.2d 591 , 596 (Tex.l996)( quoting Johnson v. Fourth Court

of Appeals , 700 S.W.2d 916 , 917 (Tex.1985); see also RepubHcan

Party of Texas v. Dietz , 940 S.W.2d 86, 88 (Tex.1997).



(6) Comnstitutional Statutes

Dickens v. Ct. of App., 2nd Sup.Jud.Dist., 727 S.W.2d 542 , 548
(Tex.Crim.App. 1987].

"CSR Ltd. V. Link, 925 S.W.2d 591 , 596 (Tex.l996)( quoting

Johnson v. Fourth Court of Appeals , 700 S.W.2d 916 , 917

(Tex.1985); see also RepubHcan Party of Texas v. Dietz , 940
S.W.2d 86, 88 (Tex.1997).

Texas Rules of Appellate Procedure no. 11

Texas Constitution Article 5 & 6

Texas Government Code & 22.221(a)

Texas Government Code & 22.221(b)

Texas Rules of Appellate Procedure no.52

Texas Rules of Evdience no. 406

Texas Rule of Evidence no.405
Texas Rules of Evidence no.404




Texas Rule of Evdience no.608

Texas Rule of Evidence no.609




(7)Statement of the Case

The circumstances of this case begin when the pro se relator first

wittnessed a corrupt police officer named Paul McDowell

employed by the El Paso PoHce Department Pebble Hills Regional

Command Center in El Paso Texas to include the corrupt poHce

officers immediate relative whom were purchaseing cocaine at the

place of the petitioners mother Cynthia Lorenza Flores place of

residence.


The defendant Richard James "Rick" Perry then misused his

official capacity to influence , instruct, direct, coerce , or

otherwise bribe and osolicitate the corrupt poHce officers named

Paul McDoweU and his police coworkers then begin to use deadly

technology to cause the petitioner and his immediate relatives

severe mental or physical pain for long durations exceeding

calendar days in which was equivalent in intensity to organ
failure or impairment of body functions resulting in the death of

more than four of the pro se relator immediate relatives

constitutieng mass murder in the first degree in which was solely

conspired to intimidate the petitioner and his immediate relatives

such as his mother to not reveal any information regarding the

poHce officers purchaseing cocaine at the place of the petitioners'

mothers' residency..

The petitioner then went to the El Paso PoHce Department

Internal Affairs Division to complain that a corrupt poHce officer

named Paul McDoweU and his immediate relative were


purchaseing cocaine from the petitioners mother at the place of

her residence.


The petitioner further compHaned to the El Paso PoHce

Department Internal Affairs Divisions, that the corrupt poHce

officer named Paul McDoweU and his corrupt police supervisor by

the last name of Seargent Larra from the El Paso PoHce

Department Pebble HUls Regional Command Center were using

deadly technology to cause the petitioner and his immediate

relatives severe mental or physical pain for long durations
exceeding calendar days in which was equivalent in intensity to

organ failure or impairmnent of body functions resulting in the

death of more than four of the petitioners relatives.

The defendant Richard James "Rick" Perry then further misused

his official capacity to instruct, influence , direct, coerce , or

otherwise bribe and soHcitate the corrupt police officer named

Paul McDoweU and his supervisor by the last name of Seargent

Lara employed by the El Paso Police Department Pebble HUls

Regional Command Center to use advanced technology with a

direct signal to the satelite in outerspace that has the capabiHty of

calculateing a genetic code to virtually communicate statements of

intimidation such as the phrase "I'll Have You" so as to give the

indication that the corrupt poHce supervisor last name Larra"

would cause the death of the pro se relator and his immediate

relative as a retaliatory adversed act against the pro se relator for

compHaning against the corrupt poHce officer named Paul

McDoweU to the El Paso PoHce Department Internal Affairs

Division.
Thereafter the petitioner then went to the El Paso Police

Department Internal Affairs Division a second time to compHan

that corrupt poHce officer named Seargent Larra was threatening

to cause the death of the pro se relator or his immediate relatives

as a retaHatory adversed act against the pro se relator for

complaining to the El Paso PoHce Department Internal Affairs

Divisions.


Four months later the defendant Richard James "Rick" Perry

further misused his official capacity to influence , instruct, direct

,coerce , or otherwise bribe and soHcitate the corrupt police officer

named Paul McDowell to carry out the death threat by shooting

and killing the pro se relators' brother Javier Flores Junior and

then implanting evidence into the shooting crime scene such as a

knife so as to be able to falsely alleged that the scratch wounds

that the corrupt poHce officer named Paul McDoweU had on his

face that were inflicted by his female immediate relative in

another incident that had occurred prior to the shooting incident

in anticipation to be able to allege that the scratch marks were the

knife wounds that the pro se relators brother Javier Flores Junior
inflicted on the corrupt police officers face with the knife that the

poHce officer implanted into the shooting crime scene so as to

falsely justify the corrupt poHce officers actions of using a weapon

such as a gun to shoot and kiU the pro se relators' brother Javier

Flores Junior in which was solely conspired to cover up any

premeditative motive that the pro se relator had estabHshed by

reporting the poHce officers death threats to the El Paso PoHce

Department Internal Affairs Divisions four months before the

corrupt poHce officer named Paul McDoweU had actually carried

out the death threat by shooting and killing the pro se relators

brother Javier Flores Junior.


The defendant Richard James "Rick" Perry further misused his

official capacity to impanel specific members of a state grand jury

with the view of secureing a not guUty verdict against the police

officer named Paul McDowell for shooting and killing the pro se

relators brother Javier Flores Junior by intentionally and

knowingly withholding evidence from the grand jury knowledge

such as pro se relators compHant to the El Paso Police

Department Internal Affairs Divisions against poHce officer Paul
McDoweU and supervisor last name (Larra) death threat which

was made four months before poHce officers carried out death

threat by shooting and kilHng the pro se relators brother Javier

Flores Junior.


The corrupt poHce officer named Paul McDoweU and his corrupt

coworkers Seargent Larra further conspired to UlegaUy

incarcerate the pro se relator before shooting and kilHng the

petitioners brother Javier Flores Junior so that the pro se relator

could not be able to tell the investigative detectives at the time of

that the shooting incident occurred , that the pro se relator had

complained to the El Paso Police Department Internal Affairs

Division that the corrupt police officer named Paul McDoweU and

his corrupt supervisor named Larra had threatened to ldll the pro

se relator or his immediate relatives which was reported to the El

Paso PoHce Department Internal Affairs Divisions four months

before the corrupt poHce officer named Paul McDoweU actuaUy

carried out the death threat by shooting and killing the pro se

relators brother Javier Flores Junior so as to coincide with the
corrupt police officers Paul McDowell conspiracy to cover up

premeditated capital murder in the first degree.

The defendant Richard James "Rick" Perry further misused his

official capacity to influence , instruct, direct, coerce , or

otherwise bribe and solciitate the corrupt poHce officers named

Paul McDoweU and his corrupt supervisor named Larra to further

conspired to send their immediate relatives to take turns sexuaUy

assualting the pro se relators mother Cynthia Lorenza Flores and

hold her hostage at the place of her residence so as to prevent her

from communicateing to state or federal law enforcement agencies

to compHan that she was being sexuaUy assualted by the same

poHce officers that conspired to kiU her son Javier Flores Junior.

The corrupt police officer named Paul McDowell and his corrupt

supervisor named Larra first sent a person of mexican american

national origin by the first name of Eddie Shaal that was directly

related to another corrupt law enforcement poHce officer, whom

repeatedly sexuaUy assaulted the petitioners mother Cynthia

Lorenza Flores and held her hostage at the place of her residence

so as to prevent her from complaining to state or federal law
enforcement agency that she was being sexually assaulted by the

same police officers that conspired to kUl her eldest son Javier

Flores Junior.


After the pro se relator was released from iUegally incarceration

the pro se relator caUed the 911 emergency hotline system to

compHan that several police officers were sending different

persons portraying to have the same named Eddie Shaal to

sexuaUy assualting the mother (Cynthia Lorenza Flores) of the

person (Javier Flores Junior) that the corrupt poHce officers

murder.


The poHce department declined to prosecute the sexual assualt

incident because poHce officers were involved in sending

immediate relatives to sexuaUy assualt the mother (Cynthia

Lorenza Flores) of the person (Javier Flores Junior) that the

corrupt poHce officers murder.

The defendant Richard James "Rick" Perry further misused his

official capacity to influence , direct, coerce , intimidate , or

otherwise bribe and soHcitate the corrupt poHce officers named

Paul McDowell and his corrupt supervisor named Larra to
retahate against the pro se relator for calling 911 emergency

hotline to complain against the police officers that were sexually

assaulting the pro se relator mother Cynthia Lorenza Flores by

using advanced technology with a direct signal to the sateHte in

outerspace that has the capabUity of calculateing a genetic code to

cause the petitioners mother Cynthia Lorenza Flores severe gul

blatter pain for long durations exceeding calendar days in which

was equivalent in intensity to impair her gul blatter functions

almost leading to her death requireing medical treatment from a

forensic medical professional in a freeworld hospital to keep her

from dieing in which was solely conspired to intimidate the pro se

relators mother to not only be prohibited from going to state or

federal law enforcement agencies to report that she was being

sexuaUy assualted by the immediate relatives of the same corrupt

poHce officers that first conspired to kiU her son Javier Flores

Junior , but also the corrupt poHce officers actions of using deadly

technology to torture the pro se relators mother was to intimdate

the pro se relators mother to go to the poHce department to state

that she was not being sexuaUy assualted so as to be able to
charge the pro se relators with the criminal offense of false

reporting to iUegally incarcerate the pro se relator for the purpose

of preventing the pro se relator from continue to communicateing

to state or federal law enforcement agencies with the specific

intent of preventing a judicial investigation that can result in

criminal lawful sanctions against the defendant, his co

conspiratoring corrupt police officers and their immediate

relatives for takeing turns repeatedly sexuaUy assualting the

mother (Cynthia Lorenza Flores) of the person (Javier Flores

Junior) that the corrupt poHce officers conspired to murder.

The pro se relators mother had just gotten out of the hospital as a

result of being tortured almost leading to her death and feared for

her life to the extent that she felt so intimidated that she compHed

with the defendant and his co conspiratoring corrupt poHce

officers demands to go to the police department to state that she

was not being sexually assualted so as to prevent a criminal

investigation that can result in criminal lawful sanctions against

the defendant and his co conspiratoring corrupt poHce officers and
their immediate relatives for takeing turns repeatedly sexaully

assaulting the petitioners mother (Cynthia Lorenza Flores).

The defendant Richard James "Rick" Perry then further misusued

his official capacity to influence , direct, coerce , instruct, or

otherwise bribe and soHcitate the corrupt police officers to

instructed the first person of mexican american national origin by

the first name of Eddie Shaal to leave the pro se relator mothers

place of residence to avoid criminal charges only to be replaced by

another corrupt law enforcement official such as a heavy sett,

bald head , mexican sheriff deputy employed by the El Paso

County Sheriff Department in El Paso Texas that was also

portraying to be named Eddie Shaal whom was assigned to the El

Paso County Court House located at 500 East San Antonio Avenue

El Paso Texas 79901.


The corrupt sheriff deputy repeatedly sexually assualted the pro

se relator mother Cynthia Lorenza Flores and held her hostage by

accompanieing her to her work place and back to her place of

residence on a daily basis so as to make sure that she would not go

to state or federal law enforcement agency to complain that she
was being sexually assaulted by the immediate relatives of the

same corrupt police officers that murder her son Javier Flores

Junior.


Thereafter the pro se relator then went to the El Paso County

Sheriff Department Internal Affairs Division to compHan against

the sheriff deputy that was sexuaUy assualting the pro se relator

mother Cynthia Lorenza Flores.

As a result the defendant Richard James "Rick" Perry further

misused his official capacity to influence , instrict, direct, coerce ,

or otherwise bribe and soHcitate the corrupt police officer named

Paul McDowell to instruct the sheriff deputy leave the pro se

relators mother place of residence to avoid criminal charges only

to be replaced by a third person of mexican american national

origin that was also portraying to be named Eddie Shaal however

the third person was actually a campus police officer from the El

Paso Community CoUege VUla Verde Campus located at 919

Hunter Dr., El Paso Texas 79927.

The corrupt campus poHce officer that was a person of mexican

american national origin whom was also portraying to be named
Eddie Shaal also repeatedly sexaully assaulted the pro se relator

mother and held her hostage at the place of her residence to

prevent her from communicateing to state or federal law

enforcement agencies to compHan that she was being sexually

assualted by the same corrupt police officers that conspired to kUl

her son Javier Flores Junior.


By then the pro se relator had already started complaining to the

El Paso County District Attorney Jaime Ezparza in El Paso Texas,

that several corrupt police officers were sending their friends ,

coworkers , or relatives to sexauUy assaulting the mother (Cynthia

Lorenza Flores) of the person (Javier Flores Junior) that the

corrupt poHce officers conspired to murder.

The corrupt campus police officer that was portaying to be named

Eddie Shaal retaliated against the pro se relator for complaining

to the El Paso County District Attorney Jaime Ezparza by using

advanced technology with a direct signal to the satelite in

outerspace that has the capability of calculateing a genetic code to

cause the petitioners' mother Cynthia Lorenza Flores severe heart

pain for long durations exceeding calendar days in which was
equivalent in intensity to cardiac and respatory faUure almost

leading to her death requireing medical treatment from a forensic

medical professional in a freeworld hospital to keep her from

dieing in which was solely conspired to intimidate the pro se

relators' mother to beHeve that the corrupt police officers would

use deadly technology to torture her to death in order to make the

pro se relators mother comply with the corrupt police officers

demands to divorce her husband and remarry one of the person

that was takeing turns sexually assaulting her for the purpose of

influenceing the justice officials to beHeve that because the pro se

relators' mother married one of the corrupt poHce officers or their

immediate relatives that were takeing turns sexauUy assaulting

the pro se relators mother therefore the pro se relators mother

was not being sexaully assualted so as to prevent a criminal

investigation that can result in criminal lawful sanctions against

the defendant and his co conspiratoring corrupt poHce officers or

their immediate relatives for sexauUy assaulted the mother

(Cynthia Lorenza Flores) of the person (Javier Flores Junior) that

the corrupt police officers conspired to murder.
The corrupt campus police officer then left the pro se relators'

mothers' place of residence to avoid criminal charges , only to be

replaced by a fourth person of mexican american national origin

that was also portraying to be named Eddie Shaw whom was

directly related to the detective named Julio Ordaz from the El

Paso PoHce Department Internal Affairs Division whom first

interviewed the pro se relator at the time that the pro se relator

went to the El Paso Police Department Internal Affairs Division to

compHan against the corrupt police officers Seargent Larra

making threats to cause the death of the pro se relator or his

immediate relatives in which was four months before the corrupt

poHce officer named Seargent Larras and his corrupt poHce

coworker named Paul McDowell carried out the death threat by

shooting and kilHng the pro se relators brother Javier Flores

Junior.


It seemed as if the poHce detective named Julio Ordaz from the

internal affairs division decided to cover up the fact that the pro se

relator had reported the corrupt poHce officers Seargent Larras'

death threats to the internal affairs division detective named JuHo
Ordaz four months before the corrupt police officer named Paul

McDoweU had actually carried out the death threat by shooting

and kilHng the pro se relators' brother Javier Flores Junior in

which was so that the corrupt detective named Julio Ordaz could

participate in sending his immediate relative to sexually assualt

the pro se relators mother Cynthia Lorenza Flores.

The defendant Richard James "Rick" Perry further misused his

official capacity to influence , instruct, coerce , direct, or

otherwise bribe and soHcitate another corrupt detective named

JuHo Ordaz to conspire to bribe or soHcitate an attorney at law

named Victor Parra to coerce , intimidate , force , or otherwise

make death threats against the pro se relators mother to

intimidate her to pay for the services of the attorney at law named

Victor Parra for the purpose of forceing the pro se relator mother

into divorceing her husband with the specific intent of remarrying

one of the four person that was takeing turns sexually assualting

the pro se relators mother so as to be able to influence the justice

officials to beHeve that because the pro se relators mother Cynthia

Lorenza Flores remarried one of the persons that was takeing
turns sexually assualting her therefore she was not being sexuaUy

assualted to prevent a criminal investigation that can result in

criminal lawful sanctions against the defendant and his co-

conspiratoring corrupt police officers or their immediate relatives

for sexaully assualting the mother (Cynthia Lorenza Flores) of the

person (Javier Flores Junior) that the corrupt police officers

conspired to murder.

The divorce dispute was filed in the El Paso County 383rd Judicial

District Court located at 500 East San Antonio Avenue El Paso

Texas 79901 presideing family district judge Mike Herrera whom

was also notified of the aforementioned circumstances but decided

to proceed with the divorce anyway.

The defendant Richard James "Rick" Perry had substantive

knowledge that the pro se relator would seek for the Travis

County District Attorney Office PubHc integerty Unit to conduct

an investigation into the murder into the relators brother Javier

Flores Junior and the sexuall assault of the relators mother which

could have resulted in criminal lawful sanctions against the

defendant for misuseing his official capacity to instruct corrupt
poHce officers and their coworkers or relatives to take turns

sexuaUy assaulting the pro se relators mother Cynthia Lorenza

Flores.


Therefore the defendant malingered and construed circumstances

to where he could obstruct justice to prevent the Travis County

District Attorney Public Integerty Unit from launching an

investigation in the murder of the pro se relators brother Javier

Flores Junior and sexual assault of relators mother Cynthia

Lorenza Flores.


Whereby the defendant Richard James "Rick" Perry misused his

official capacity to influence , instruct, direct, coerce , or

otherwise bribe and soHcitate another poHce relative sit and wait

for a particular day when the Travis County District Attorney

Rosemary Lemhberg would drink on special occasions such as

birthday parties , get together , annerversiaries , Christmas , and

New Year in which was so that the poHce relative could arrest the

Travis County District Attorney Rosemary Lehmberg for drunk

driving and thereby maliner and construe circumstances to

promote a sufficient reason to not only remove the district
attorney from her official capacity to appoint another person to

preside as district attorney whom would ensure that no criminal

investigation would be launched into the murder of the relators

brother and the sexual assault of the relators mother but also to


Create a good reason to veto funding to the Travis County District

Attorney Public Integerty Unit for the purpose of eliminateing any

pubHc office with the jurisidictional abiHty to launch investigation

into aUegation against high profile elected official such as the

defendant with the specific intent of prevent a judicial

investigation that could have resulted in criminal lawful sanctions

against the defendant and his co-conspiratoring corrupt police

officers for murder the relators brother Javier Flores Junior and

sexuaUy assaulting the relators mother Cynthia Lorenza Flores.

Based on these circumstances the pro se relator submitted several

compHants requesting that the the Travis County District

Attorney Rosemary Lehmberg to enforce the law by criminally

prosecuteing the corrupt police officers and their immediate

relatives whom were takeing turns sexuaUy assualting the mother
(Cynthia Lorenza Flores) of the person (Javier Flores Junior) that

the corrupt police officers had murdered.

However Travis County District Attorney Rosemary Lehmberg

refused to enforce the law by not criminaUy prosecuteing the

corrupt poHce officers or their immediate relatives for takeing

turns sexually assualting the petitioners' mother (Cynthia

Lorenza Flores) in which was because the defendant had veto

funding to the Travis County District Attorney Public Integerty

Unit for the purpose of eliminateing any public office with the

jurisidictional abiHty to launch investigation into aUegation

against high profile elected official such as the defendant with the

specific intent of prevent a judicial investigation that could have

resulted in criminal lawful sanctions against the defendant and

his co-conspiratoring corrupt poHce officers for murder the relators

brother Javier Flores Junior and sexually assaulting the relators

mother Cynthia Lorenza Flores.
These circumstances clearly show that the defendant is

obstructing justice by engageing in standard of conduct that

allows , enables , or procurrs for corrupt poHce officers and their

immediate relatives to force a victum named Cynthia Lorenza

Flores that has been sexuaUy assaulted by the corrupt police

officers or their immediate relatives, to pay for the legal services

of an attorney named Victor Parra for the purpose of initiateing a

cause of action to divorce her husband with the specific intent of

enableing the attorney at law named Victor Parra to force the

victum named (Cynthia Lorenza Flores) to remarry one of the

corrupt poHce officers or their immediate relatives that was

repeatedly sexuaUy assaulting the victum named Cynthia Lorenza

Flores and holding the victum named Cynthia Lorenza Flores

hostage at the place of the victums named Cynthia Lorenza Flores

residence so as to influence justice officials to believe that the

victum named (Cynthia Lorenza Flores) is not being sexuaUy

assaulted because the victum named (Cynthia Lorenza Flores) has

been forced to remarry one of the corrupt police officer or their
immediate relatives that was sexually assaulting the victum

named Cynthia Lorenza Flores as a form of obstruction of justice.

In the present circumstances of the case , the Travis County

District Attorney Rosemary Lehmberg has indicted the defendant

Richard James "Rick" Perry for coercion of a public official and

abuse of power.


The pro se relator has filed a motion to joinder of certain offenses

that the defendant committed in the commission of the criminal

offense settforth in the states indictment.


The defendant has appealed to the Third Court of Appeals in

attempt to through out the indictment before the anyone finds out

about the circumstances of this case.


(8) Statement of Fact

Pursuant to Texas Rule of Criminal Procedure Article 21.24


(a) Two or more offenses may be joined in a single indictment,

information, or complaint, with each offense stated in a separate

count, if the offenses arise out of the same criminal episode, as

defined in Chapter 3 of the Penal Code.
r




    (b) A count may contain as many separate paragraphs charging

    the same offense as necessary, but no paragraph may charge more

    than one offense.


    (c) A count is sufficient if any one of its paragraphs is sufficient.

    An indictment, information, or complaint is sufficient if any one of

    its counts is sufficient.


    The pro se relator has filed a motion to joinder of certain offenses

    that the defendant committed in the commission of the pending

    criminal offenses as settforth in the States' indictment.


    However the defendant may use Texas Rule of Evidence no.608 or

    609 to attack the pro se relators character crediability based on

    relators criminal conviction which has nothing to do with this

    case.




    However pursuant to Texas Rule of Criminal Procedure no. 408 if

    the relator can prove that the joinder of criminal offenses was a

    routine habit of the defendant, then nothing is left to decide upon

    the relators crediability regardless of the relators criminal

    conviction.
J




    On those basis the relator conduct that it is the defendant routine

    habit to misuse his official capacity to influence , direct,coerce ,

    instruct, or other bribe and soHcitate another police relative to sit

    and wait for a particular elected official to drink on special

    occasions for the purpose of conspireing to arrest the elected

    official for drunk driving with the specific intent of removeing that

    particular elected official from public official in the commission of

    faciHtateing a conspiracy to obstruct justice such as preventing

    the elected official from participateing in a criminal investigation

    that can result in criminal laful snactions against the defendant

    for continuesly engageing in negligent torturious conduct whUe in

    pubHc office.


    The relator hereby gives judicial notice of an elected official named

    Naomi Gonzales whom was elected state senator in the past year

    whom was also a victum to the defendants routine habit of

    sending a police officer or relative to sit and ait for the elected

    senator Naomi Gonzales to drink on special occasion for the

    purpose of conspireing to arrest the elected official named Naomi

    Gonzales with the specific intent of removeing her from pubHc
office in the commission of facUitateing a conspiracy to prevent

that elected official from participateing in criminal investigation

that could have resulted in criminal lawful sanctions against the

defendant for continuesly engageing in negHgent torturious

conduct whUe in pubHc office.


The defendant has enacted this same habit or routine against the

Travis County District Attorney Rosemary Lehmberg in the

commission of facUitateing a conspiracy to obstruct justice to

prevent Rosemary Lehmberg from participateing in an

investigation that can result in criminal lawful sanctions against

the defendant for soHcitateing premeditative capital murder of

Javier Flores Junior and sending different poHce officers or

persons to sexuaUy assault the mother of the victum the

defendant conspired to murder.


Because there is evidence such as other witness testimony

regarding the defendants habit or routine therefore nothing is left

to decide upon the relators crediablity when determine the

validity of joining certain offenses committed by the defendant

against the relator and his immediate relatives.
    <

\




        (9) Summary of Argument


        (A)Standard of Review for Abuse of Discretion

        A clear abuse of discretion is found only when the reviewing

        courts actions were "so arbitrary and unreasonable as to amount

        to a clear and prejudicial error of law.The test is whether the

        reviewing court clearly "acted without reference to any guiding

        rules and principles of law ," or "whether the act was arbitrary or

        unreasonable". In an appeal, to determine if there is an abuse of

        discretion , the reviewing court wiU review the entire record. The

        Texas Supreme Court interpreted the phrase "a decision so

        arbitrary and unreasonable as to amount to a clear and prejudicial

        error of law ," stating that it has different appHcations in different

        cases depending upon the circumstances of each case.If the relator

        seeks to overrule a reviewing court decision based on factual

        issues or matters committed to the reviewing court discretion ,

        "the relator must show the reviewing court could have

        reached only one decision under the facts of law ".A

        reviewing court has no discretion to determine the law or to apply

        the law to the facts incorrectly.If the relator's complaint is that
1   «




        the reviewing court incorrectly decided an issue of law , the relator

        must show that the reviewing agencies faUed to analyze or apply

        the law correctly because a reviewing court erroneous

        interpretation of the law constitutes a clear abuse of

        discretion.Traditionally , a appeal is used to establish error for the

        purpose of compeHng the performance of a ministrial act or duty.

        An appeal may be granted to control the conduct of the reviewing

        court when the duty to do the act commanded is ministrial and

        nondiscretionary.An act is ministrial if the law prescribes the duty

        to be performed by a reviewing court with such precision and

        certainty that nothing is left to the exercise of discretion or

        judgement. An act is not ministrial if it involves the exercise of

        discretion or judgement in determineing whether the duty exists.

        An appeal is appropriate when the reviewing court or the person

        that is the object of the writ refused to perform an act required by

        law.


        An appeal will issue only to "correct a clear abuse of discretion or

        the violation of a duty imposed by law when there is no other

        adequate remedy by law". If the basis of the appeal is the
performance of a legal duty , an appeal wUl not be granted unless

the appeal shows that the relator has a clear right to the

performance of the particular duty sought to be enforced.A party

must be legaUy entitled to the requested reHef.




(9)Argument


The reviewing courts actions wiU be so arbitruary and

unreasonable so as to amount to a prejudicial error of law , if the

reviewing court refuseing to aUow the relator to participate in the

prosecution of this case which can be constituteing as aiding and

abideing the defendant in the commission of a crime to obstruct

justice.


The reviewing court will act without any reference to the guideing

rule s and principles of law , if the reviewing court does not aUow

the relator to participate in the prosecution of this criminal case

which can be constituted as aiding and abideing the defendant in

the commission of a crime to obstruct justice in which is because

the reviewing court can only reach one decision under the facts of
law as clearly defined by the Texas Rules of Criminal Procedure

Artilce 21.24 which is to allow the relator to joinder of certain

criminal offenses committed by the defendant in the commission

of the pending criminal offenses as settforth in the States

indictment.



This means that the reviewing court would be analyzeing or

interpreteing the facts or rule of law incorrectly by refuseing to

aUow the relator to participate in joining certain offenses that the

defendant committed in the commission of the pending criminal

offenses as settforth in the State's indictment because of the


reviewing courts errornous interpretation of the law which can be

constituted as a clear abuse of discretion.



The act that the relator seeks to compel an act under Texas Rules

of Criminal Procedure 21.24 that is ministerial because it

prescribes the duty to be performed by a reviewing court with

such precision and certainity that nothing is left to the exercise of

discretion or judgement.
&   ^ s




          The relator has filed his motion for joinder of certain offesnes

          commited by the defendant in the commission of the criminal

          offenses as settforth in the State's indictment.



          However the lower district court has refused to consider relator


          motion for joinder of certain offenses becaue of the serious nature

          of the criminal case which can be constituted as an abuse of


          discretion.



          The relator is entitled to rehef sought not only because the

          criminal offenses settforth in the States indictment stemmed from

          the commission of a crime committed by the defendant against the

          relator but also because the relator has the constitutional right to

          access to the court to challenge a constitutional deprivation of life ,

          Hberty , and life committed by the defendant.


          (11) Conclussion and Prayer


          Wherefore Primises Considered in conformance with the


          reprequisites settforth herein the relator prays that the reviewing

          court to enforce the performance of a duty that is clearly defined

          under the law by ministrially compeling the trial court to consider
•9-
  \




      the relator motion for joinder of certain offenses as defined by

      Texas Rules of Criminal Procedure 21.24.



      The relator further prays that the reviewing court enter a

      preHminary injunction during the pendency of this appeal to

      protect the relator , his immediate relatives , the district judge ,

      and the prosecuteing attorney from being the victum of the

      defendants intimidation , torture , coercion , death threats , and/or

      serial kUling rampage.


      The relator prays for general reHef as clearly defined by law.




                            Iric Flores , pro se relator


                    501 East 8th Street Austin Texas 78701


      Pursuant to Penalty of Perjury (28 U.S.C. & 1746) the relator

      hereby states , declares , and certifies that the foregoing brief is

      true and correct.
\




                      CERTIFICATE OF SERVICE


    Pursuant to Penalty of Perjury (28 U.S.C. & 1746) the relator

    hereby states, declares , and certifies that true and correct copies

    of this foregoing brief was sent to the following parties of interest

    settforth below , in particular ;


    (i)Eric Flores is a party of interest whoms place of business is
    designated at 501 East 8th Street Austin Texas 78701.

    (ii)Richard James "Rick" Perry is a party of interest whoms place
    of business is designated at Office of the Attorney General
    PO Box 12548 , Austin, TX 78711-2548

    (in)The State of Texas is a party of interest whoms place of
    business is designated at James E. Rudder BuUding
    1019 Brazos , Austin, Texas 78701
                                                                          in
                                                                                    PkiuKUmX
                                                *    MAIL *               ill


                                      ||
                                      lg
                                         VISITUSATUSPS.COM-
                                         Labd106A. July2013
                                                            g^ UN,TED•>$(&&*
                                                            m^sm^^*  "~
                                                                             Iff Slof^L^of^0"   &.«aiat

                                                    FROM:




                                                                                          'i?


                                                                          TO:




                    EP14F July 2013          VISIT US AT USPS.COM0                              UNITED 1
    PS00001000014   OD: 12.5 x 9.5           ORDER FREE SUPPLIES ONLINE                         POSTALS



<
To : Third court of Appeals
    P.O. Box 12547, Austin Texas 78711

From: Eric Flores, pro se relator
      200 W. Mockingbird Lane
       Austin Texas 78745


Date: June 7, 2015

Re; Amicus Brief in the Public Interest of Health and Safety

To the Clerk of the Appellate Court,
Enclosed is an amicus brief that is seeking relief from imminent danger such as
death on behalf of the public in general, that is attached to a motion to proceed
informa pauperis which I am requesting to be filed and submitted for review by the
appellate court.
The pro se relator Eric Flores is indigent and can only provide one copy of the
amicus cariae brief and motion to proceed informa pauperis on appeal.
Because the amicus cariae brief is seeking relief from imminent danger such as
death the appellate clerk offices does not have the discretion to refuse to file the
amicus cariae brief solely because it is not in compliance with the rules of the
appellate court.
The appellate clerk must submit the amicus cariae brief to be reviewed by the
appellate panel whom shall only have the discretion to determine whether the
amicus cariae brief should be returned to its sender to correct the noted deficiencies
or to properly adjudicate the amicus cariae brief by the constitutional requirement
of due process of law.
The pro se relator request that the appellae clerk refrain from sending the amicus
cariae brief back to the sender because it is seekng relief from imminent danger
such as death on behalf the public in general.
The pro se relator hereby gives the appellate clerk judicial notice that the defendant
has already caused the death of several people and has the substantial likelihood of
causeing the death of more people f f the appellate panel fails to intervene.
This means that the defendant will cause the death of more people <>f the appellate
panel refuses to file and consider the merits of this amicxus cariae brief.
The pro se relator prays that justice prevail.



                                          pro se relator            ^RECEIVED
                        8401 Boeing Dr., El Paso Texas 79910
                                                                           JUN 1 1 2015
                                                                         THIRD COURT OF APPEALS
                                                                     \      JEFFREY D. KYI F
                                                    Third Court of Appeals
                                                            PO Box 12547
                                                         Austin, Texas 78711
                                                 Telephone: (512) 463-1733

                    PlaintiffiPetiriorier\                         )
                                                                           Civil Action No.   O**>-\S~-0<76(?3-CK
                   Defendant/Respondent



                APPLICATION TO PROCEED IN THIRD COURT OF APPEALS WITHOUT
                                                 PREPAYING FEESS OR COST

Affidavit in Support of the Application                           Instructions


I am a plaintiffor petitioner in this case and declare            Complete all questions in this application and then sign it.
that I am unable to pay the costs of these proceedings            Do not leave any blanks: if the answer to a question is "0,"
and that I am entitled to the relief requested. I declare         "none," or "not applicable (N/A)," write that response. If
underpenalty of perjurythat the information below is              you need more space to answer a question or to explain your
true and understandthat a false statement mayjesult in            answer, attach a separate sheet of paper identified with your
a dismissal of i                                                  name, your case's docjset number, and the question number.

Signed:                                                           Date:



        For both you and your spouse estimate the average amount of moneyreceivedfrom each ofthe following
        sources during the past 12 months. Adjustany amount that was receivedweekly, biweekly, quarterly,
        semiannually, or annually to showthe monthly rate. Usegrossamounts, that is, amounts before any deductions
        for taxes or otherwise.

                   Income source                              Average monthly income              Income amount expected
                                                              amount during the past 12                   next month
                                                                          months
                                                                You                Spouse
Employment
                                                                             7T7
Self-employment
                                                                             $

Income from real property (such asrental income)

Interest and dividends
                                                               a
                                                               o
Gifts
                                                              o
Alimony
                                   RECEIVED N                 Q.
Child support
                                   •IHN 112015
                                                           $ Q/
                                kTHlRD COURT OFAPPEALS
                                   JEFFREYf
                                                                                                                                       Page 2 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Retirement (such as socialsecurity, pensions, annuities,
insurance)
Disability (such associal security, insurance payments)
                                                                        a                       a                                    Gl
                                                                       a
Unemployment payments

Public-assistance (such as welfare)
                                                                       a.                                                        ¥Pr
Other (specify):
                                                                         o.
                                                                                   0.00                    0.00          0.00
                                 Total monthly income:

          List your employment history for the past two years, most recent employer first. (Gross monthly payis before taxes or
          other deductions.)

Employer                             Address                                                       Dates of employment               Gross
                                                                                                                                 monthly
                                                                                                                                  3ntniy pay
                                                                                                                                         p

                                                                                                                                 $



                                                                                                     wn?                             77
          List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay isbefore
          taxes or other deductions.)




          How much cash do you and your spouse have? $
          Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution                          Type of account                                     Amount you have              Amount your
                                                                                                                                 spouse has


                                                                                                     ^                          S
                                                                                                    tz                          £2
                                                                                          $
                                                                                                    72                    $
                                                                                                                                S
If youare a prisoner, you must attach a statement certified bythe appropriate institutional officer showing all receipts,
expenditures, and balances duringthe last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
                                                                                                                                 Page3 of 5

AO239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees orCosts (Long Form)

5.        Listthe assets, and theirvalues, which you ownor your spouse owns. Do not list clothing and ordinary
          household furnishings.
                                                     Assets owned by you or your spouse


Home (Value)                                                                                                $

Other real estate (Value)
                                                                                                            $
                                                                                                                      9?
                                                                                                                      dy
                                                                                                                         ^S>
Motor vehicle #7 (Value)                                                                                    $         &
                 Make and year:

                 Model:


                  Registration #:

Motor vehicle #2 (Value)                                                                                    $
                                                                                                                    rv
                  Make and year:

                  Model:


                  Registration #:

Other assets (Value)                                                                                        $
                                                                                                                    S3
Other assets (Value)                                                                                        $
                                                                                                                    CJ
          State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse                           Amount owed to you                             Amount owed to your spouse
money

                                                                   72                                           d
                                                                71
                                                              71                                            37
           State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only)                                       Relationship
                                                                                                                          Page4 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without PrepayingFees or Costs (Long Form)

          Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
          spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
          monthly rate.
                                                                                                          You       Your spouse

Rent or home-mortgage payment (including lot rented for mobile home)
          Are real estate taxes included? D Yes iJ^No
          Is property insurance included? O Yes T^CNo                                                     c^ t O
Utilities (electricity, heatingfuel, -water, sewer, andtelephone)
                                                                                                          T2_   $


Home maintenance (repairs andupkeep)
                                                                                                          £Z        Z31
Food
                                                                                                          £3        zz
Clothing
                                                                                                                    *=£.
Laundry and dry-cleaning
                                                                                                          Z2
Medical and dental expenses
                                                                                                          £^2        22
Transportation (not including motor vehicle payments)

Recreation, entertainment, newspapers, magazines, etc.

Insurance (notdeductedfrom wages or included in mortgage payments)

          Homeowner's or renter's:


          Life:


          Health:


          Motor vehicle:


          Other:

Taxes (not deductedfrom wagesor included in mortgage payments) (specify):


Installment payments
                                                                                                                           ^T
          Motor vehicle:                                                                                  c^
          Credit card (name):

          Department store (name):

          Other:


Alimony, maintenance, and support paid to others
                                                                                                                    cz^
                                                                                                                                 Page 5 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Regular expenses for operation of business, profession, or farm (attach detailed
statement)
                                                                                                           $ fy              *   -*r)

Other (specify):
                                                                                                           $ CJ^          •$ ^^/O.OO
                                                                                                                             £^y    o.oo

          Do you expect any major changes to your monthly incomeor expenses or in your assets or liabilitiesduring the
          next 12 months?

             a Yes      ^No               If yes, describe on an attached sheet.

10.       Have you spent — odwill you be spending — any money for expenses or attorney fees in conjunction with this
          lawsuit?       O Yes &£no
          If yes, how much? $

11.       Provide any other information that will help explain why you cannot pay the costs of these proceedings.




12.          Identify the city and state of your legal residence..



             Your daytime phone number:                     ^\2 SJl^P / ^<3 '
             Your age: QH               Your years ofschooling:                    *-f u^